          Case 2:18-cv-04503-JP Document 50 Filed 12/02/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EMMANUEL F. STOCKER and                        :                  CIVIL ACTION
LEONETTE STOCKER                               :
                                               :
                 v.                            :
                                               :
GREEN, TWEED & CO., INC.                       :                  NO. 18-4503

                                           ORDER

       AND NOW, this 2nd day of December, 2020, upon consideration of Defendant’s Motion

for Reconsideration (Docket No. 44) and all documents filed in connection therewith, and for the

reasons stated in the accompanying Memorandum, IT IS HEREBY ORDERED that the Motion

is DENIED.



                                                   BY THE COURT:


                                                   /s/ John R. Padova
                                                   ____________________________
                                                   John R. Padova, J.
